Citation Nr: 0208490	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction from 10 to 0 percent, effective 
September 1, 1995, for the service-connected right wrist 
condition was proper.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1990.

In April 1994, the Board of Veterans Appeals (Board) denied 
service connection for disabilities of the right foot, ankle 
and hip.  At that time, it was found that, although the 
veteran had complained of right ankle and hip pain in 
service, there was no indication of right foot, ankle, or hip 
disabilities in service; moreover, the pes planus and 
possible ankle strain sustained after service were not 
attributable to service.  Finally, it was noted that there 
was no evidence of a right hip disorder.

This appeal arose from a June 1995 rating decision of the 
Wilmington, Delaware, Department of Veterans Affairs (VA), 
Regional Office (RO), which had reduced the evaluation 
assigned to the service-connected right wrist disorder from 
10 to 0 percent and which had denied entitlement to service 
connection for disabilities of the right foot, ankle and hip.  
The veteran testified at a personal hearing at the RO in July 
1996.  In August 1997, this case was remanded by the Board, 
in part so that the RO could readjudicate the issues of 
entitlement to service connection for disabilities of the 
right foot, ankle and hip on a new and material basis.  The 
case was subsequently transferred to the jurisdiction of the 
St. Louis, Missouri, RO.  The veteran was informed of the 
continued denials of her claims in supplemental statements of 
the case (SSOC) issued in March 2000 and June 2001.


FINDINGS OF FACT

1.  The reduction in the evaluation of the veteran's right 
wrist disorder was based upon evidence which showed 
improvement in this disability.

2.  The Board denied entitlement to service connection for 
disabilities of the right foot, ankle and hip in April 1994.

3.  Evidence submitted since the April 1994 decision is not 
relevant to or probative of the question of whether the 
veteran's right foot, ankle and hip disabilities are related 
to service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The reduction from 10 to 0 percent, effective September 
1, 1995, for the service-connected right wrist disability, 
was proper.  38 C.F.R. § 3.344(a) & (c); Part 4, Diagnostic 
Code 5215 (1996).

2.  Evidence received since the Board denied entitlement to 
service connection for disabilities of the right foot, ankle 
and hip in 1994 is not new and material, and the April 1994 
decision of the Board is thus final and is not reopened.  
38 U.S.C.A. §§ 1110, 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 3.310(a), 20.1105 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed that the evaluation assigned to her 
service-connected right wrist disability should not have been 
reduced in 1995.  She indicated that she has continually 
suffered from pain, decreased range of motion and decreased 
grip strength.  She has also asserted that she has presented 
sufficient new and material evidence to reopen her claims for 
service connection for right foot, ankle and hip disorders.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

Reduction of right wrist disability evaluation

The veteran was awarded service connection for a right wrist 
disorder by a rating action issued in July 1991, which 
assigned this disorder a noncompensable evaluation.  It was 
noted at that time that she had been treated in service in 
July 1990 for what was assessed as a right wrist sprain.  
There were no x-ray findings of a fracture.  She was then 
examined by VA in April 1991.  This examination again noted 
no x-ray findings of a fracture, but there were clinical 
findings of restricted motion and tenderness, which were 
diagnosed as either a fracture or a tendon strain.

VA outpatient treatment records developed between 1990 and 
1991 showed the veteran's continuing complaints of "snuff 
box" and scaphoid tenderness.  On September 13, 1991, she 
was noted to have full range of motion without deformities of 
the finger joints.  Her motor strength was 5/5 and her 
sensation was normal.

The veteran was afforded a VA examination in November 1992.  
Her right wrist was in a splint and there was tenderness to 
palpation.  Dorsiflexion was to 30 degrees and palmar flexion 
was to 30 degrees.  Radial deviation was to 10 degrees and 
ulnar deviation was to 15 degrees.  She displayed normal 
grasping, pushing, pulling and twisting.  She complained of 
discomfort on use.  There were no deformities of the fingers 
and she had minimal tenderness at the base of the right index 
finger.

In January 1993, the disability evaluation assigned to the 
service-connected right wrist disorder was increased to 10 
percent, effective December 1, 1990.

The veteran was re-examined by VA in February 1995.  She 
claimed that she had difficulty picking up items that weighed 
more than ten pounds and reported discomfort on the back of 
the wrist.  Dorsiflexion was up to 60 degrees and palmar 
flexion was up to 70 degrees.  Radial deviation was up to 20 
degrees and ulnar deviation was up to 30 degrees.  There was 
no indication of muscle atrophy.  The diagnosis was hairline 
fracture of the carpal bone of the right wrist, status post 
healing; no residual problems noted.

In April 1995, the RO issued a rating action which proposed 
to reduce the evaluation assigned to the veteran's right 
wrist disability to 0 percent.  In June 1995, a rating action 
reduced the evaluation to 0 percent, effective September 1, 
1995.

New and material evidence

The evidence that was of record at the time that the Board 
denied entitlement in April 1994 for service connection for 
right foot, ankle and hip disabilities included the service 
medical records.  The February 1989 entrance examination was 
within normal limits.  On July 24, 1989, she complained of 
painful ankles although she denied any specific trauma.  The 
examination was negative.  On September 29, 1989, there was a 
reference to hip pain (it was not indicated which hip); this 
was noted to have been present for two weeks.  The 
examination was negative.  The August 1990 separation 
examination was within normal limits.

During a November 1990 VA examination, the veteran complained 
of pain in the feet and right hip.  Her gait was normal.  
There was no diagnosis made concerning either the feet or the 
right hip.  She was afforded another VA examination in 
November 1992.  She stated that she had discomfort in the 
right foot; that her ankle had begun to bother her after a 15 
mile march in service; and that her right hip had begun to 
hurt in June or July 1989.  Her right foot, ankle and hip 
were not tender, displayed no deformities and there was no 
indication of muscle atrophy.  X-rays of these areas were 
normal.  Her right ankle displayed 0 to 20 degrees of 
dorsiflexion and 0 to 40 degrees of plantar flexion.  Her 
right hip had 100 degrees of forward flexion; 30 degrees of 
extension; 40 degrees of internal rotation; and 50 degrees 
external rotation.  She was diagnosed with severe pes planus.

In January 1993, a VA Medical Opinion was obtained, which 
noted the normal x-rays and clinical findings concerning the 
veteran's right foot, ankle and hip.  In light of these 
findings, it was opined that it was not likely that the 
veteran's discomfort in the right foot, right ankle and right 
hip was related to service-connected patellofemoral syndrome.

The evidence added to the record after the April 1994 Board 
denial included the report of a VA examination conducted in 
February 1995.  This noted no injury to the right foot, ankle 
or hip.  The examination of the right foot noted her 
complaints of discomfort, but found that there was no 
objective disability.  Dorsiflexion of the right ankle was to 
20 degrees and plantar flexion was to 40 degrees.  The right 
hip displayed no crepitus; forward flexion was up to 100 
degrees, extension was up to 30 degrees, abduction was up to 
40 degrees, adduction was up to 20 degrees, internal rotation 
was up to 40 degrees and external rotation was up to 50 
degrees.  

The veteran testified at a personal hearing at the RO in July 
1996.  She stated that she had pain in the right foot that 
radiated up into the right ankle and hip.  She stated that 
these complaints had begun in service.

VA records indicated that the veteran was seen on September 
4, 1993 after spraining her ankle three days before.  In 
August 1997 she was seen in Orthotics requesting assistance 
for her pes planus.  

The veteran was examined by a private physician in April 2000 
for her complaints of right foot and ankle pain which she 
stated had begun in service after a 15 mile march.  She 
indicated to this examiner that these complaints were 
service-connected.  She reported pain on the right inner foot 
to the medial side or up the lateral side, which would get so 
bad she could not walk.  She also noted that her foot would 
give way and swell.  The examiner diagnosed an injury in 
service, although it was conceded that no records were 
available for review.

The veteran was then examined by VA in July 2000.  She 
complained of pain in the right foot, ankle and hip.  There 
was no evidence of swelling, deformity or tenderness.  There 
was some tenderness to deep palpation over the right side 
sinus tarsi and over the anterior aspect of the right hip.  
The ankle had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  The right hip had 30 degrees of extension, 
25 degrees of adduction, 45 degrees of abduction and 45 
degrees of internal and external rotation.  X-rays were 
negative.  The examiner commented that there did not appear 
to be any objective or physical explanation for her 
complaints.

Relevant laws and regulations

Reductions

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases were all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2001).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2001).

According to 38 C.F.R. Part 4, Code 5215 (1992 & 1996), a 10 
percent evaluation is warranted when dorsiflexion of the 
wrist is less than 15 degrees or when palmar flexion is 
limited to in line with the forearm.


New and material

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 to 5107. (West Supp. 2001)].  These amendments altered 
the definition of what constitutes "new and material" 
evidence, see 38 C.F.R. § 3.156(a) (2001), as well as 
redefining the application of the duty to assist, see 
38 C.F.R. § 3.159(c) (2001), and finding that medical 
examinations and opinions are required only after new and 
material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2001).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in February 1995, the definition of "new and 
material" evidence effective at that time will be used.  

The applicable law states that, when a claim is disallowed by 
the Board of Veterans' Appeals, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  However, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1105 (1995).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1995); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which declared invalid that portion of Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) which had interpreted 
38 C.F.R. § 3.156(a) as requiring a claimant to show 'a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.').

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

VCAA

The Board notes that in March 2001, the RO sent 
correspondence to the veteran informing her of the provisions 
of the VCAA.  In this letter, she was informed of the 
evidence that was already of record and of what evidence was 
needed to substantiate her claims.  She was also told of what 
VA would do to assist her and of what her duties were.  A May 
2001 Report of Contact, VA Form 119, indicated that the 
veteran was contacted in order to request whether she had a 
response to the March 2001 letter.  In an undated letter, she 
responded that she had no additional evidence to submit.  In 
September 2001, she again stated that she had no evidence to 
present.  The veteran has been made aware of the evidence and 
information needed above.  She has also been informed of VA's 
role in requesting such development.

Discussion

Reduction in the right wrist disability

It is initially noted that the 10 percent disability 
evaluation assigned to the veteran's right wrist disability 
had been in effect for approximately 4 years and 9 months.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) do not 
apply in this case.  In other words, the evaluation assigned 
could be reduced as long as the reexamination showed 
improvement in the disability.

As noted above, the examination conducted in November 1992, 
upon which the grant of a 10 percent evaluation was based, 
had shown that her right wrist was in a splint and was 
tender; she was capable of 30 degrees of both dorsiflexion 
and palmar flexion.  Her grip was normal although she 
reported pain on use.  An x-ray was normal.  The February 
1995 examination report, upon which the reduction was based, 
had shown dorsiflexion to 60 degrees and palmar flexion to 70 
degrees.  There was no muscle atrophy.  The examiner 
specifically stated that there were no residual problems with 
the right wrist.

After a careful review of this evidence, it is found that the 
reduction was proper and that restoration of the 10 percent 
disability evaluation is not warranted.  Because the 
veteran's condition had not stabilized, the evaluation could 
be reduced on any one examination, provided that that 
examination demonstrated improvement in the disability in 
question.  See 38 C.F.R. § 3.344(a) & (c).  In the instant 
case, the evidence did show that such improvement had taken 
place.  Her grip was good, there was no indication of muscle 
atrophy and her range of motion had improved.  In fact, the 
examiner in February 1995 could find no residual problems 
related to the service-connected right wrist disability.  
This evidence simply does not show that the criteria for a 10 
percent evaluation were met.  See 38 C.F.R. Part, Code 5215 
(1995).  Therefore, it is found that the reduction to 0 
percent was proper.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 10 percent disability evaluation assigned to the service-
connected right wrist disability.

New and material, right foot, ankle and hip

The additional evidence submitted in this case is merely 
cumulative.  The evidence previously of record showed that 
the veteran complained of pain in the right foot, right ankle 
and hip; it had also shown one complaint of such discomfort 
in each of these areas in service.  The Board had previously 
denied these claims, finding that any complaints in service, 
in light of the negative separation examination and the post-
service VA examinations that had found no chronic 
disabilities, were acute and transitory.  The evidence 
submitted since the Board's 1994 denial show nothing new.  
She continues to complain of discomfort in her right foot, 
right ankle and right hip.  However, no chronic disability to 
explain these complaints has been identified.  Therefore, she 
has presented no new evidence that would show that she 
developed chronic disorders related to the one complaint of 
pain in the foot, ankle and hip noted in service.  
Additionally, the evidence submitted prior to the April 1994 
decision had contained an opinion that her complaints were 
not related to her service-connected patellofemoral syndrome.  
She has presented no new evidence to refute this opinion.  
While the veteran believes that she suffers from chronic 
right foot, right ankle and right hip disorders as a result 
of her service, she is not competent, as a layperson, to 
render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, she has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen her claims for service 
connection for disabilities of the right foot, ankle and hip.  
Since it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  Smith v. 
West, 12 Vet. App. 312 (1999).

ORDER

Restoration of the 10 percent disability evaluation for the 
right wrist disability is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for right 
foot, right ankle and right hip disabilities, the benefit 
sought on appeal is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

